Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Pabon (US2017/0342795) discloses a method comprising:
deploying a downhole tool assembly inside a wellbore (¶ [0024)), the downhole tool assembly comprising a retrievable setting tool (the setting tool may be disengaged 75 and removed from 20; ¶ [0042]; Fig.3) including:
a housing (1120; Figs. 11A-C);
a nose (1124) connected to, and extending from, the housing and having an outer guiding surface (Figs. 11A-C);
a rod (310) capable of sliding longitudinally relative to the housing and the nose (¶ [0058]; Figs. 11A-C);
a collapsible expansion punch formed by a plurality of sections (410, 420; Figs. 11A-C);
wherein at least a first one of the plurality of sections is capable of sliding along the outer guiding surface of the nose and relative to at least a second one of the plurality of sections (410, 420 slide relative to 1124 and one another; ¶ [0058]; Figs. 11A-C); and
wherein each of the plurality of sections includes an external surface that forms a portion of an expansion face of the collapsible expansion punch (Figs. 11A-C); and 

wherein the plurality of sections have a first configuration in which an overall shape of the expansion face toward the expandable member is continuous and a second configuration in which the overall shape of the expansion face toward the expandable member is discontinuous (¶ [0058, 0060]; Figs. 11A-C);
actuating the retrievable setting tool for initiating a longitudinal movement of the rod relative to
the housing and the nose (¶ [0061]; Figs.11A-C);
pushing the expandable member toward the expansion face of the collapsible expansion punch, using the longitudinal movement between the rod and the housing (¶ [0061]; Figs. 11A-C);
whereby the expandable member exerts an inward compression force on the expansion face of the collapsible expansion punch (¶ [0061]; Figs.11A-C);
coupling the rod to the at least first one section of the collapsible expansion punch, using further the longitudinal movement of the rod relative to the housing and the nose (310 integral with 108 including 1108 connected to 410, 420 movable relative to 1120 including 1124; Figs.11A-C);
sliding the at least first one of the plurality of sections of the collapsible expansion punch along the outer guiding surface of the nose and relative to the at least second one of the plurality of sections (¶ [0058]; Figs.11A-C);
continuing the longitudinal movement of the rod relative to the housing and the nose until the plurality of sections are in the second configuration (¶ [0058]; Figs. 11A-C), and retrieving the retrievable setting tool (the setting tool may be disengaged from 75 and removed from 20; ¶ [0042]; Fig. 3).
Pabon fails to explicitly disclose:
a housing having an inner guiding surface;

the rod is adapted to cause the at least first one of the plurality of sections to slide along the inner guiding surface of the housing;
expanding the expandable member over the expansion face of the collapsible expansion punch while the plurality of sections are in the first configuration;
sliding the at least first one of the plurality of sections of the collapsible expansion punch along the inner guiding surface of the housing;
continuing the longitudinal movement of the rod relative to the housing and the nose, whereby the inward compression force exerted on the expansion face of the collapsible expansion punch by the expandable member is released.

Williamson (US 2008/0169105) discloses a method comprising:
deploying a downhole tool assembly inside a wellbore (112 deployed within 100; Fig.1), the downhole tool assembly comprising a retrievable setting tool (¶ [0031]; Fig. 1) including: 
a housing (112 includes a housing holding mandrel 304; Fig.3); 
a nose connected to, and extending from, the housing (318 extends from 112; Fig.3);
a rod capable of sliding longitudinally relative to the housing and the nose (206 moves relative to 112 and 318; Fig.3); and
retrieving the retrievable setting tool (¶ [0031]; Fig.1).
Williamson fails to explicitly disclose:
a housing having an inner guiding surface;
a nose having an outer guiding surface;
a collapsible expansion punch formed by a plurality of sections;

wherein each of the plurality of sections includes an external surface that forms a portion of an expansion face of the collapsible expansion punch; and
the downhole tool assembly further comprising an expandable member positioned adjacent to the expansion face of the collapsible expansion punch;
wherein the plurality of sections have a first configuration in which an overall shape of the expansion face toward the expandable member is continuous and a second configuration in which the overall shape of the expansion face toward the expandable member is discontinuous;
actuating the retrievable setting tool for initiating a longitudinal movement of the rod relative to the housing and the nose;
pushing the expandable member toward the expansion face of the collapsible expansion punch, using the longitudinal movement between the rod and the housing;
expanding the expandable member over the expansion face of the collapsible expansion punch while the plurality of sections are in the first configuration, whereby the expandable member exerts an inward compression force on the expansion face of the collapsible expansion punch;
coupling the rod to the at least first one section of the collapsible expansion punch, using further the longitudinal movement of the rod relative to the housing and the nose;
sliding the at least first one of the plurality of sections of the collapsible expansion punch along the inner guiding surface of the housing and the outer guiding surface of the nose and relative to the at least second one of the plurality of sections;
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KRISTYN A HALL/Primary Examiner, Art Unit 3672